       Case ; II19-cv-00326-DSF~ iR Document 20-1 Filed 08/16tS9~'~ge 1 of 4 Page !D #:145

                                                                            MAN DATC~ ~(
           i
           2
                                                                     ~~9AM~ES ~~~
                                                                          ~~iE C~i~~~~~~5 Pr~A~E ~~' T~f~ ~G~~~7
           3
           4                                 UNITED STATES DISTRICT COURT
           5               CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
          6
           7 ~ SILVA ZADOIAN,                                      Case No.2:19—CV-00326—DSF—AGR
           8                        Plaintiff,                              QRDER RE:
                                                                  ~TIPULATE PROTECTIVE
          9                v.                                     ORDER
          10 TARGET CORPORATION,and DOES

  3       11
               I
             1 to 10, Inclusive,                                        f~~~~ C~~~~~~S PViR~E ~~"TWE C~J~T
                          Defendants.
          12
~~
~H        13
~~~                       GOOD CAUSE APPEARING,the Court hereby orders that the following
~ "'      14
                   procedures shall govern the Stipulated Protective Order between Plaintiff SILVA
~~s       15
~p                 ZADOIAN and Defendant TARGET CORPORATION:
 °
 x        16
 .
 "'a                       1.       This Order is meant to encompass all forms of disclosure which may
 W        17
                   contain confidential material, including all documents, pleadings, motions, exhibits,
         18
                   declarations, affidavits, deposition transcripts, inspection reports, and all other
         19
                   tangible items (electronic media, photographs, videocassettes, etc.) For purposes of
                                            ~n.e_ p0.rties d~v~.d
                   this Stipulated Protective Order'confidential material'          as Target
                                                      f~
                   Corporation's policies and procedures documents.
         22
                          2.        Good cause exists for this stipulated protective order because Target's
         23
                   policies and procedures documents contain proprietary information of Target and
         24
                   Target only authorizes production of these proprietary documents subject to a
         25
                   protective order. Target would suffer harm if its proprietary policies and procedures
         26
                   documents were disseminated.
         27
                          3.        The parties may designate any confidential material produced or filed
         28
               1 4838-9275-1516.1
                                       [PROPOSED]ORDER RE:STIPULATED PROTECTIVE ORDER
      base :19-cv-00326-DSF~ ~R Document 20-1 Filed 08/16Y1~~age 2 of 4 Page ID #:146



             in this Lawsuit as confidential and subject to the terms of this Order by identifying
         2 such materials as confidential. Any material identified as confidential shall not be
         3 disclosed to any person or entity except to the parties, counsel for the respective
         4 parties, and expert witnesses assisting counsel in this Lawsuit, and the Court.
         5             4.       Any material designated as confidential pursuant to paragraph 1 above
         6 ~ shall be used solely for the purposes of this Lawsuit and for no other purpose.
         7             5.       If additional persons become parties to this Lawsuit, they shall not have
         8 ~ access to any confidential material until they execute and file with the Court their
         9 written agreement to be bound by the terms of this Order.
        10             6.       In the event that any question is asked at a deposition that calls for the
        11 ' disclosure of confidential material, the witness shall answer such question (unless
        12 .otherwise instructed not to do so on grounds of privilege) provided that the only
 E~     13 persons in attendance at the deposition are persons who are qualified to receive such
~~~
~"      14 information pursuant to this Order. Deposition testimony may be designated as
 ~<
        15 confidential following the testimony having been given provided that: (1) such
 A
        16 testimony is identified and designated on the record at the deposition, or (2) non-
 .~
 w      17 designating counsel is notified of the designation in writing within thirty days after
        18 receipt by the designating party of the respective deposition transcript. All
        19 deposition transcripts in their entirety shall be treated in the. interim as confidential
        20 pursuant to paragraph 1 above. When confidential material is incorporated in a
        21 deposition transcript, the party designating such information confidential shall make
        22 arrangements with the court reporter not to disclose any information except in
        23 accordance with the terms of this Order.
        24            7.        If a party believes that any confidential material does not contain
        25 confidential information, it may contest the applicability of this Order to such
             information by notifying the desi ating pa            's counsel in writing and ide tifying
►`y          the information contest .The parties shall have thirty days after such notice to
             meet and confer and attempt to resolve the issue. If the dispute is not resolved
             4838-9275-1516.1
                                   [PROPOSED) ORDER RE: STIPULATED PROTECTIVE ORDER
      Case .19-cv-00326-DSF~ ~R Document 20-1 Filed 08/1G/i~ Gage 3 of 4 Page ID #:147




              within such period, the party seeking the protection shall have thirty days in which
         2 to make a motion for a protective order with respect to contested information.
         3 Information that is subject to a dispute as to whether it is properly designated shall
         4 be treated as designated in accordance with the provisions ofthis Order until the
         5 Court issues a ruling.
         6             8.        Inadvertent failure to designate any material confidential shall not
         7 constitute a waiver ofan otherwise valid claim of confidentiality pursuant to this
         8 Order, so long as a claim of confidentiality is asserted within fifteen days after
         9 discovery of the inadvertent failure. At such time, arrangements shall be made by
        10 the parties to designate the material confidential in accordance with this Order.

  3      11            9.        This Order shall be without prejudice to the right of any party to oppose
  a
        12~ production of any information or object to its admissibility into evidence.
~~
~N      13              10.      When any counsel ofrecord in this Lawsuit or any attorney who has
~ ~~
        14 executed a Confidentiality Agreement becomes aware of any violation ofthis Order,
~~~     15 or of facts constituting good cause to believe that a violation ofthis Order may have
~a
        16 occurred, such attorney shall report that there may have been a violation of this
 .~
 w       17 Order to                     ~ all counsel ofrecord.
                                          ~__
        18              1 1.     Within thirty days after the termination ofthis Lawsuit(whether by
        19~ dismissal offinal judgment), all confidential material (including all copies) shall be
        201 returned to counsel for the designating party. In addition, counsel returning such
        21 material shall execute an affidavit verifying that all confidential material produced
        22 to such counsel and any subsequently made copies are being returned in their
        23 entirety pursuant to the terms of this Order. Such a representation fully
        24 contemplates that returning counsel has: (1)contacted all persons to whom that
        25 counsel disseminated confidential material, and(2)confirmed that all such material
        26 has been returned to disseminating counsel.
        27
                        12.      After the termination ofthis Lawsuit, the provisions ofthis Order shall
        28
              4838-9275-1516.1
                                    [PROPOSED]ORDER RE:STIPULATED PROTECTIVE ORDER
       base ~19-cv-00326-DSF(~ R Document 20-1 Filed 08/1611~V age 4 of 4 Page ID #:148




           1 continue to be bindin
          2
          3
          4
                         IT IS SO ORDERED.
          5 Dated:
          6                      q I(o 1201~i                   ~(,~         .I
                                                                       United States Magist e Judge
          7
          8
          9
         10
  ~      11
 x
         12
~N       13
z ~~     14
~~~      15
~~
  a      16
 .~
 W       17
         18
         19
         20
         21
        22
        23
        24
        25
        26
        27
        28
              4838-9275-1516.1

                                     [PROPOSED]ORDER RE:STIPULATED PROTECTIVE ORDER
